ALD-167                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3262
                                       ___________

                          PHILIP ANTHONY BONADONNA,
                                           Appellant

                                             v.

          DONNA ZICKEFOOSE, in her individual and official capacities;
     DR. ABIGAIL LOPEZ-DE LASALLE, in her individual and official capacities;
            DR. JOHN CHUNG, in his individual and official capacities
                  ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                              (D.C. Civil No. 1:12-cv-07339)
                     District Judge: Honorable Jerome B. Simandle
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 16, 2015

            Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                               (Opinion filed: May 5, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Philip Bonadonna appeals the District Court’s order dismissing his complaint. We

will summarily affirm.

       Bonadonna, who was a federal inmate at Fort Dix Federal Correctional Institution

during the time period in question, appeals the District Court’s dismissal of his Bivens1

action alleging inadequate medical care, in violation of the Eighth Amendment. The

complaint named three defendants: former FCI Fort Dix Warden Donna Zickefoose; Dr.

John Chung, a physician who treated Bonadonna at FCI Fort Dix; and Dr. Abigail Lopez

de LaSalle, FCI Fort Dix’s former clinical director. In his complaint, Bonadonna sought

shoulder surgery and monetary damages. He alleged prison personnel should have

followed the opinion of an orthopedist who said additional surgery might be helpful.2

Bonadonna alleged prison officials’ decision to rely on a different orthopedist, who

believed the surgery would not be beneficial, resulted in deliberate indifference to a

serious medical need, violating the Eighth Amendment’s bar against cruel and unusual

punishment. The Government filed a motion to dismiss, and the District Court granted

the motion, concluding that Bonadonna failed to state a claim.




1
 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).
2
  As an inmate at FCI Fort Dix, Bonadonna received a prosthetic shoulder in 2008. A
post-operative x-ray revealed a foreign metal object of unknown etiology. Bonadonna’s
complaint seeks surgery to remove this object, as well as additional medical care. Not
incidentally, his complaint details many procedures federal prison officials have
undertaken to treat Bonadonna’s shoulder, both at Fort Dix and elsewhere.
                                             2
       Following Bonadonna’s appeal, the Government filed a motion to summarily

affirm. We will summarily affirm the District Court’s judgment because this appeal does

not present a substantial question. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District

Court’s dismissal order is plenary. See Pearson v. Sec’y Dep’t of Corr., 775 F.3d 598,

601 (3d Cir. 2015). “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007)).

       In the context of an Eighth Amendment claim based on medical care, a plaintiff

must demonstrate deliberate indifference to a serious medical need. Estelle v. Gamble,

429 U.S. 97, 106 (1976). “To act with deliberate indifference to serious medical needs is

to recklessly disregard a substantial risk of serious harm.” Giles v. Kearney, 571 F.3d
318, 330 (3d Cir. 2009). For instance, a plaintiff may make this showing by establishing

that the defendants “intentionally den[ied] or delay[ed] medical care.” Id. (quotation

marks omitted).

       In Bonadonna’s case, the District Court’s analysis is sound. Bonadonna received

repeated medical care from FCI Fort Dix officials. In 2008, he received a prosthetic

shoulder. Follow-up treatment included additional diagnostic tests, pain management,

and consultation with an orthopedist. Bonadonna’s preference for further surgery does

not create an Eighth Amendment claim. The deliberate indifference “test affords
                                                3
considerable latitude to prison medical authorities in the diagnosis and treatment of the

medical problems of inmate patients. Courts will ‘disavow any attempt to second-guess

the propriety or adequacy of a particular course of treatment . . . (which) remains a

question of sound professional judgment.’” Inmates of Allegheny Cnty. Jail v. Pierce,

612 F.2d 754, 762 (3d Cir. 1979) (quoting Bowring v. Godwin, 551 F.2d 44, 48 (4th Cir.

1977)). In this situation, prison personnel have relied on a physician’s opinion and have

offered continued pain management to Bonadonna. In sum, the District Court correctly

concluded that Bonadonna failed to plead sufficiently that prison officials were

deliberately indifferent to his ongoing shoulder problems.

       Accordingly, we will summarily affirm the District Court’s judgment.




                                             4